The opinion of the court was delivered by
Johnston, J.:
The appellant was convicted of grand larceny upon an information which charged that “John Rook . . . on the — day of March, A. D. 1889, did then and there unlawfully, willfully and feloniously take, steal and carry *420away one set of double harness of the value of $26, the personal property of P. Johnson; contrary to the statute,” etc.
The principal objection urged against the conviction is, that the information does not set forth the full Christian name of the owner of the property stolen, and in this connection it is urged that there was a variance between the allegations and the proof. It is charged to have been the property of P. Johnson, while the proof discloses that it was owned by Peter Johnson. The information was defective. In a charge of larceny the full Christian name, as well as the surname, of the owner should be stated, if known, and in cases where they are unknown that fact should be alleged. The defendant, however, is not in a position to avail himself of the defect, as it was not brought in question until after the verdict, and only upon a motion in arrest of judgment. If the sufficiency of the information had been challenged by a motion to quash, or other proper objection, the information could have been amended in this particular; but he chose to accept the chances of a trial, and only raised the question after an adverse verdict had been given. “P” is the initial letter and abbreviation of “Peter,” and the evidence on the trial indicated plainly enough that P. Johnson and Peter Johnson are one and the same person. This was taken for granted during th'e trial by all the parties, and naturally enough, too, as in the ordinary affairs of life the initials, instead of the full Christian name, are generally used. As said by Mr. Justice Valentine in Ferguson v. Smith, 10 Kas. 402:
“The full Christian name is now seldom written anywhere Search the records of our courts, our statutes, the lists of members of the legislature, election returns, written contracts, and ■other written instruments, newspapers, etc., and everywhere it will be found that as a rule the initials only of the Christian name are used.”
It appears that no prejudice was suffered by the defendant from the omission during the trial, and none can be, so far as a future prosecution is concerned, because he may show that the names stood for one and the same person. The motion *421in arrest of judgment only raised the question of whether the facts alleged constituted a public offense, and defects like this which might have been availed of by a motion to quash or to amend, cannot be taken advantage of after trial and verdict. It is also claimed that the description of the property stolen was not sufficiently full; but this objection, like the other, comes too late. (The State v. Knowles, 34 Kas. 393; City of Kingman v. Berry, 40 id. 625. See also The State v. Jackson, 27 Kas. 582; The State v. Harp, 31 id. 498.)
Complaint is made that no special instructions with regard to the testimony of an accomplice and the credit to be placed upon his testimony, were given by the court. No such instructions were asked for by the defendant, and hence no reversible error was committed by its failure to give them. (Douglass v. Geiler, 32 Kas. 499; The State v. Pfefferle, 36 id. 96; The State v. Peterson, 38 id. 204.)
Further complaint is made of an instruction in respect to the value of the property. It is as follows:
“The value of the property is not necessarily what Johnson may have paid for it, nor is it necessarily what it might have been sold for at a second-hand store or pawn-shop, or what it might bring at a forced sale, or at any sale at public auction, but the real test is, what was the property worth in the neighborhood where it was taken at the time it was taken?”
The appellant fails to point out what the fault is in the instruction, and, under the testimony, we fail to find that there was any error committed in giving it. The case was fairly presented to the jury, and manifestly a correct result was reached.
The judgment of the district court will be affirmed.
All the Justices concurring.